Citation Nr: 1014522	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of the rating for retropubic 
prostatectomy, currently assigned a 60 percent disability 
rating, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO reduced the Veteran's disability rating for 
retropubic prostatectomy from 100 to 60 percent in August 
2006; the reduction was effective November 1, 2006.

2.  At the time of the reduction in August 2006, the 
Veteran's retropubic prostatectomy had been rated as 100 
percent disabling since June 15, 2005, for a period of less 
than five years.


CONCLUSION OF LAW

The reduction of the rating for retropubic prostatectomy from 
100 percent to 60 percent was proper.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 
4.115b, Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Where the reduction in the rating of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken, and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).

The history of the claim shows that the Veteran was granted 
service connection for retropubic prostatectomy in a January 
2006 rating decision.  This disability was initially rated as 
100 percent disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7528, which rates malignant neoplasms of the 
genitourinary system, and was effective from June 15, 2005.

In a March 2006 rating decision, the RO noted that the 
Veteran's rating for service-connected retropubic 
prostatectomy should be reduced from 100 percent to 0 percent 
because the evidence did not show that the Veteran had 
disabling dysfunctions of the genitourinary system or 
significantly disabling urinary incontinence or frequency.  
The Veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in March 2006.  In that 
letter, the Veteran was afforded the opportunity for a 
hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. §§ 3.105(e), 
3.105(i).  The Veteran submitted a statement indicating that 
he did in fact have disabling incontinence and was unable to 
obtain an erection.  Based on these statements the Veteran 
was afforded a VA examination in August 2006.  The RO issued 
a rating decision in August 2006 reducing the Veteran's 
disability rating to 60 percent effective from November 1, 
2006.

As the 100 percent evaluation for the Veteran's retropubic 
prostatectomy had been in effect for less than five years, 
the provisions of 38 C.F.R. § 3.344(a),(b), which provide 
additional regulatory hurtles to rating reductions, do not 
apply.  The provisions of 38 C.F.R. § 3.344(c) provide that 
ratings in effect for less than five years can be reduced 
upon a showing that the disability has improved.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's 
disability rating by notifying him of his rights and giving 
him an opportunity for a hearing and time to respond.

II.  Reduction

For historical purposes, it is again noted that service 
connection was established for retropubic prostatectomy by 
the RO in a January 2006 decision, based on evidence that it 
was caused by exposure to Agent Orange.  A 100 percent 
disability evaluation was assigned for the period of active 
malignancy or antineoplastic therapy.  The RO decision stated 
that the six months following completion of his treatment, 
his disability would be rated based on the residual 
disability.  Subsequently in August 2006, after following all 
notice requirements, the RO reduced (effective November 2006) 
the rating to 60 percent under DC 7528.  The Veteran contends 
that the reduction was not warranted.

The Veteran was diagnosed with prostate cancer in May 2005.  
In July 2005 the Veteran had a radical retropubic 
prostatectomy.

The Veteran was afforded a VA examination in February 2006.  
The Veteran complained of lethargy and generalized weakness.  
The Veteran indicated that he was not incontinent, did not 
wear pads or diapers, denied dysuria, and indicated he had 
good stream.  The Veteran stated he had full control of 
bladder and bowel.  The examiner stated that the Veteran did 
not need any catheterization of any dilation or drainage 
procedure.  The Veteran also stated that since his surgery he 
could not obtain an erection.  The examiner stated that the 
Veteran's erectile dysfunction was most likely caused by 
surgical removal of his prostate.  He stated the Veteran had 
urinary frequency but no incontinence.  The examiner 
indicated the Veteran had some urge and frequency of 
urination every three hours in the daytime.  The examiner was 
of the opinion that the Veteran did not have any metastasis 
disease.

The Veteran was given another examination in August 2006.  
The Veteran had general systemic symptoms due to 
genitourinary disease including fatigue, weakness, and back 
pain.  The Veteran reported urinary urgency, dysuria, 
dribbling, urine retention, frequency, and continual leakage.  
The Veteran had to wear absorbent material that must be 
changed more than four times a day.  There was a history of 
obstructed voiding.  Dilation was required due to stricture.  
The examiner also noted that the Veteran had erectile 
dysfunction.  The examiner stated that the Veteran's 
disability had a moderate effect on his chores and exercise.  

The evidence indicates that the reduction in the rating of 
the service-connected retropubic prostatectomy was based on 
the expiration of the Veteran's temporary rating based on 
cancer treatment and surgery.  His current rating of 60 
percent represents the highest rating for voiding 
dysfunction.  Based on a review of the record, the Board 
finds that the change in the assigned rating was proper.

The Veteran was informed both at the time of the initial 
rating assignment granting him a 100 percent rating, and 
during the notice of the proposed change in rating, that his 
100 percent rating was not permanent.  The Veteran's surgery 
was conducted in July 2005.  He was granted a 100 percent 
rating from June 2005 to November 2006, almost a year and a 
half.  Diagnostic code 7528 provides that following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  It goes on to state that if there has been no 
local reoccurrence or metastasis the disability should rate 
the residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
code 7528.  

The Veteran's reduction reflected the expiration of his 
cancer treatment.  At the time of his examination he had no 
local reoccurrence or metastasis.  His disability was then 
rated based on voiding dysfunction.  There is no evidence of 
renal dysfunction, thus a rating under this scale would not 
be proper.  His current rating is the highest rating 
available for his disability.  It is provided when the use of 
an appliance is required or when wearing absorbent materials 
is required and the materials must be changed more than four 
times a day.  The Board finds that based on the above, the 
reduction in the Veteran's rating was proper.



ORDER

The reduction in the disability rating for retropubic 
prostatectomy from 100 percent to 60 percent was proper. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


